Citation Nr: 0604896	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of left knee synovitis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974, and had subsequent periods of active duty for 
training with the South Carolina National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from 1994 rating decisions issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Columbia, South Carolina.  This case has 
previously been before the Board and in June 2004 a decision 
was issued by which the veteran's post-operative residuals of 
left knee synovitis evaluation was increased from 10 percent 
to 20 percent disabling.  At the same time, the issues of 
entitlement to service connection for a psychiatric disorder 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) were remanded for additional development.  
The additional development is not complete and the issues 
have not yet been returned to the Board for appellate review.

The veteran appealed the Board's decision with respect to the 
evaluation of the veteran's left knee to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2005, a Joint Motion to Remand and Stay of Proceedings 
(motion) was submitted to the Court by which a partial vacate 
was sought.  The Court granted the motion later that same 
month, and, therefore, the June 2004 Board decision is 
vacated with respect to the claim of entitlement to a rating 
in excess of 20 percent for post-operative residuals of left 
knee synovitis.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
compliance with the Court order.  VA will notify the veteran 
if further action is required on his part.


REMAND

The motion mentioned above, appears to direct the Board to 
refrain from entering any decision on the claim for an 
increased rating for the left knee until such time as a final 
decision is entered with respect to the claims for service 
connection for a psychiatric disorder, and entitlement to 
TDIU benefits.  Accordingly, the case is REMANDED for the 
following action:

Upon completion of the Board's June 2004 
remand directives for the veteran's 
psychiatric claim and TDIU rating claim, 
readjudicate the veteran's increased 
rating claim for post-operative residuals 
of left knee synovitis, to include 
whether separate ratings for limitation 
of flexion or limitation of extension are 
warranted as per VA General Council 
Opinion, VAOPGCPREC 9-04 (Sept. 17, 
2004).  If the claim remains denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
attorney.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


